                                          Case 3:21-cv-04144-TSH Document 15 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIITASI T ALAPATI,                                 Case No. 20-cv-08058-SI
                                   8                    Plaintiff,
                                                                                             ORDER RELATING CASE PURSUANT
                                   9              v.                                         TO CIVIL LOCAL RULE 3-12
                                  10     CITY AND COUNTY OF SAN                              Re: Dkt. No. 12
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 16, 2020, defendant City and County of San Francisco (“the City”) filed a

                                  14   notice of removal in the present action. Dkt. No. 1. On January 13, 2021, the Court remanded the

                                  15   case to San Francisco Superior Court because the City’s notice of removal was untimely. Dkt. No.

                                  16   10. On July 1, 2021, in Alapati v. City and County of San Francisco, 21-cv-04144-TSH, Judge

                                  17   Thomas Hixson issued a referral for purpose of determining relationship to the present action, 20-

                                  18   cv-8058-SI. Dkt. No. 12. No party filed a response in opposition or support of relating the actions.

                                  19          According to Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The

                                  20   actions concern substantially the same parties, property, transaction or event; and (2) It appears

                                  21   likely that there will be an unduly burdensome duplication of labor and expense or conflicting results

                                  22   if the cases are conducted before different Judges.” CIV. L. R. 3-12(a).

                                  23          After considering the underlying facts of the present action and 21-cv-4144-TSH, the Court

                                  24   finds the actions to be related. Both actions rely on the same complaint, originally filed on March

                                  25   11, 2020 in San Francisco County Superior Court, case number CGC-20-583637. Both actions

                                  26   involve the same parties, plaintiff Aliitasi Alapati and defendants City and San Francisco and Nurse

                                  27   Goodai, and involve the same facts relating to plaintiff’s treatment in San Francisco County Jail.

                                  28   Given the similarities in the cases, and the need to avoid conflicting results, the Court finds relating
                                          Case 3:21-cv-04144-TSH Document 15 Filed 07/27/21 Page 2 of 2




                                   1   the cases would not result in an unduly burdensome duplication of labor and expense.

                                   2          Accordingly, the Court relates Alapati v. City and County of San Francisco, 20-cv-8058-SI,

                                   3   with Alapati v. City and County of San Francisco, 21-cv-04144-TSH.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 27, 2021

                                   7                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
